 KENNEDY-VAN SAUN MFG. AND ENGINEERING CORPORATION575meetingto call a specialmeeting onFebruary 28, 1953, forthe purpose of voting on disaffiliation from Local 1157, CIO.The February28meetingwas also held in the AFL halland attended by 3 representatives of the AFL, 2 of whomspoke on the motion to disaffiliate from the CIO. Forty ofthe Employer's seventy-seven employees in the unit coveredby the Intervenor's contract, attended and voted unanimously todisaffiliate from Local 1157, CIO, and to affiliate with the AFL.Thereafter, on March 11, 1953, at a meeting called by the AFL,officerswere elected and a charter was issued to its newLocal 1157.The Petitioner contends that the foregoing events have givenrise to such confusion and uncertainty with respect to thestatus of the bargaining representative at the Employer's plantas to warrant the Board directing an election at this time underthe"schism doctrine." We do not agree. The disaffiliationmeeting and the preliminary meeting thereto were held at thepetitioning Union's hall, and it is clear that at all times repre-sentatives of the Petitioner actively assisted the dissidentemployees in their efforts at disaffiliation. From these facts,the Board concludes that the Petitioner's control over the dis-affiliation proceedings were of such nature as to precludeapplicationof the schism doctrine.' Furthermore, the In-tervenor still functions and is ready, able, and willing to ad-minister the contract.Upon the basis of the foregoing and on the entire record inthiscase,we find that the current contract between theIntervenorand the Employers bars the determination ofrepresentatives at this time. Accordingly, we shall dismissthe petition.(The Boarddismissed the petition.]3See Bendix Products Division, Bendix Aviation Corporation, 98 NLRB 1180; Boyle-Midway,Inc., 97 NLRB 895.KENNEDY-VAN SAUN MANUFACTURING AND ENGINEER-ING CORPORATIONandUNITED STEELWORKERS OFAMERICA, CIO, Petitioner. Case No. 4-RC-1930. June 12,1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Herbert B.Mintz, hearing officer. The hearing officer's rulings made at105 NLRB No. 75 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hearing are free from prejudicial error and are hereoyaffirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toathree-member panel [Members Houston,Murdock, andPeterson].Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within the mean-ing of the Act.2.The labororganizationsinvolved claim to representcertain employees of the Employer.3.No question affectingcommerce existsconcerning therepresentationof employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act, forthe followingreasons:The Employer and the Intervenor (Foundrymen, Machinistsand Erectors Union) contend that a contract entered into be-tween them on January 2, 1952, with an expiration date ofDecember 31, 1953, constitutes a bar to this proceeding. ThePetitioner asserts that the contractisnot abar because itcontains an alleged illegal union-security provision. The dis-puted provision reads as follows:III - UNION MEMBERSHIP AND RIGHT TO HIREThe right to hire any [employees] of any classificationshall remain with the Employer, provided nevertheless,that no [employee] shall be employed by the said Companywithout first obtaining from the said prospective [employee]a written statement (a form to be prepared by the Union)agreeingthat upon the passing of the probationary periodorwithin thirty (30) days after becoming permanentlyemployed that said prospective [employee] willbecome amember of the Union.The Companyagreesto employ onlypersons in goodstanding in the Union, providing nevertheless, that theCompany shall not be considered as violating this para-graph of the Agreement unless it employs a person not ingood standing in the Union for more than thirty (30) daysafter receiving written notice from the Union that suchperson isnot in good standing.'The hearing officer referred to the Board the Employer's motion to dismiss the petitionon the ground that the Regional Director set the case for hearing before an investigationwas made as to the Petitioner's showing of interest The motion is hereby denied AlthoughSection 9 (c) (1) of the Act specifies no more than that the petition shall allege that the unionrepresents a substantial number of employees, the Board requires that the union informallysubmit proof of its claim prior to the hearing, for the purpose of screening out frivolouspetitionsThe manner, method, and procedure employed by the Board in making such in-vestigation is a matter for administrative determination and we perceive no prejudicevisited upon the Employer herein. In fact, the Regional Director conducted an investigationbefore the hearing, which was begun before the notice of hearing was issued, and we aresatisfied that the Petitioner's showing of interest was adequate. See J. I. Case, Co , 95NLRB 1493, enforced 201 F. 2d 597 (C. A. 9), Pacific Gas and Electric Company, 97 NLRB1397 The Borden Company, 103 NLRB No 143. STURTEVANT MILL COMPANY577In support of its contention that the above clauses are unlawfulbecause they do not conform to the union-security limitationsimposed by Section 8 (a) (3) of the Act, the Petitioner argues thatnew and old employees are not given the required 30-day graceperiod in which to join the Intervenor. We do not agree. It isclear that the second paragraph gives all employees the re-quired 30 days for acquiring or retaining union membershipbefore sanctions may be imposed for nonmembership in theIntervenor. The first paragraph requires all new employees,as a condition of employment, to signify their intention inwriting to join the Intervenor upon the expiration of their first30 days of employment. While this requirement is not specif-ically authorized by the Act, it is noted that the prospectiveemployee is not required prematurely to pay dues or actuallyapply for membership; nor does he otherwise incur any obliga-tion incident to membership. Realistically viewed, the applicantfor employment is prospectively agreeing only to abide by thecontract, which provides that if his employment continues afterthe expiration of 30 days, he is required to join the Intervenor.,In these circumstances, we do not find that the union-securityprovision constitutes an unlawful condition of employment. Wetherefore find that the contract operates as a bar to an imme-diate election and we shall dismiss the petition.3[The Board dismissed the petition.],Cf.New Castle Products, Incorporated, 99 NLRB 811, wherein the Board held invalida provision which required new employees to "signify their intention to become members[of the Union] by signing applications and becoming initiated," at the time of hiring.3At the hearing the Petitioner also contended that the contract.is no bar because it in-cluded guards within the bargaining unit. We find no merit in this contention, as the recordshows that guards are not included in the unit. Moreover, assuming the correctness of thePetitioner's claim, it is not sufficient to remove the contract as a bar. See American Dye-wood Company, 99 NLRB 78.STURTEVANT MILL COMPANYandLOCAL501OF THEINTERNATIONAL ASSOCIATIONOF BRIDGE,STRUC-TURAL, AND ORNAMENTALIRON WORKERS,AFL, Peti-tionerandLODGE 264 OF DISTRICT 38, INTERNATIONALASSOCIATION OF MACHINISTS, AFL. Case No.l-RC-3089.June 12, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert S.Fuchs, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case to105 NLRB No. 73.